DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 05/31/2022.
Claims 47-52, 54-59 and 61-70 are pending.
Claims 1-46, 53 and 60 are cancelled.

Response to Arguments
Applicant’s argument filed 05/31/2022 with respect to claims 47-52, 54-59 and 61-70 have been considered but they are mute as they are not applicable to the combination of references used in this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 47-52, 54-59 and 61-70 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170265174 A1, of IDS, hereinafter ‘WANG) in view of Kim et al. (US 20180020382 A1, hereinafter ‘KIM’).
Regarding claim 47, WANG teaches a method performed by a network node for enabling a repeated transmission ([0004]eNodeB (eNB)), the network node configured to communicate with a wireless device and to schedule a plurality of resources in a single scheduling message for the repeated transmission ([0004] method performed by an eNode B (eNB), including: transmitting downlink control information (DCI) to a user equipment (UE), wherein the DCI is designed based on a coverage enhancement level for the UE. [0013] For wireless communication with coverage enhancement, repetitions of a channel to be transmitted (e.g. Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH)) can be a basic solution to enhance the coverage (coverage enhancement by repeated transmission). The downlink control information (DCI) for a channel with coverage enhancement may need to indicate resource assignment in both time and frequency domains. [0026] in an embodiment of the present disclosure, the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain), the method comprising:
determining a configuration for indicating the number of repetitions of the transmission, the configuration corresponding to a Downlink Control Information, DCI, field (Fig. 1 Step 101, [0018-0019] transmitting DCI to a UE, wherein the DCI is designed based on a coverage enhancement level for the UE, the DCI can be designed based on the coverage enhancement level for the UE, a resource assignment field in DCI contains an index associated with the coverage enhancement level. [0026] the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain); and
enabling the configuration with a parameter in a Radio Resource Control, RRC, signaling message ([0020] The coverage enhancement level of a UE can be configured by the RRC layer, and the predetermined level can be specified or configured by the RRC layer. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain); and
communicating a DCI message to the wireless device, the DCI message comprising a value in the DCI field in accordance with the configuration (Fig. 1 Step 101, [0018-0019] transmitting DCI to a UE, wherein the DCI is designed based on a coverage enhancement level for the UE.  [0026] the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain).
WANG is silent about wherein the repeated transmission is for a high reliability and low latency communication transmission.
In an analogous art, KIM teaches wherein the repeated transmission is for a high reliability and low latency communication transmission (Fig. 4C, [0459] Although FIG. 4C is directed to the uplink data transmission of the terminal (i.e., data transmission from a terminal to a base station), it may also be possible to apply the method to a downlink data transmission. [0460] In the transmission method of the present disclosure, the terminal 4c-01 may transmit its capability information to the base station 4c-03 at step 4c-11…. indicating whether the terminal supports the method proposed in the present disclosure …. proposes a redundant data transmission over multiple resources for providing a URLLC service. The capability information may also include the information indicating whether the terminal supports the URLLC service. [0461] The base station 4c-03 may transmit configuration information to the terminal 4c-01 at step 4c-13. The base station 4c-03 may transmit the configuration information for allowing the use of the transmission method proposed in the present disclosure, and the configuration information may include URLLC grant configuration information. [0463] If the configuration message is received, the terminal 4c-01 may notify the base station of the use of the corresponding transmission method for the uplink transmission of the terminal (or the downlink transmission of the base station) at step 4c-15).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of redundant data transmission over multiple resources of KIM to WANG in order to take the advantage of a method for retransmitting Ultra Reliable (packet error rate of 10-5) Low-Latency Communication (URLLC) services packets efficiently (KIM: [0014]).

Regarding claim 48, WANG teaches wherein the configuration comprises indicating whether the number of repetitions is provided by a value in the DCI field or whether the number of repetitions is defined by an RRC parameter (Table 3, [0029]: In the example of Table 3, 2 bits are used to indicate repetitions in the time domain and 3 bits are used to indicate repetitions in the frequency domain. Thus, totally 5 bits are needed for the resource assignment field. It is noted that, in this example, only PRB number in the frequency domain is indicated, but the resource position(s) in the frequency domain is not indicated. The resource position(s) can be for example configured by the RRC layer. [0034]The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain. [0035] In Table 5, each repetition number only has one combination of repetition number in the time domain and repetition number in the frequency domain; therefore, only 3 bits are needed for the resource assignment field, which saves 2 bits compared with the approach show in Table 3 (use of a 5-bit or a 3-bit index indicates repetitions according to DCI bit values or according to DCI index referring a RRC configured value)).  

Regarding claim 49, WANG teaches configuring the number of repetitions via an RRC signaling parameter when the configuration for indicating a number of repetitions comprises the number being defined by the RRC parameter ([0026] DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain).  

Regarding claim 50, WANG teaches wherein the configuration corresponds to a 1- 1 mapping of a value in the DCI field to a predefined number of repetitions ([0026] DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain. ([0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain. (Table 5 [0035]) In Table 5, each repetition number only has one combination of repetition number in the time domain and repetition number in the frequency domain; therefore, only 3 bits are needed for the resource assignment field).

Regarding claim 51, WANG teaches wherein if a length of the DCI field is n bits, 2" different numbers of repetitions are configurable and at least one of the configurable number of repetitions is configured via Radio Resource Control, RRC, signaling ([0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain. (Table 5 [0035]) In Table 5, each repetition number only has one combination of repetition number in the time domain and repetition number in the frequency domain; therefore, only 3 bits are needed for the resource assignment field. Alternately see also Table 1 [0022, ,0026 0042] small or large coverage enhancement, indicated by RRC, DCI contents are interpreted accordingly).

Regarding claim 52, WANG teaches wherein the configuration of the number of repetitions is associated with a table, the table mapping values of the DCI field to repetition values (Table 3, [0029]: In the example of Table 3, 2 bits are used to indicate repetitions in the time domain and 3 bits are used to indicate repetitions in the frequency domain; or ([0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number (see [0026] DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain), it can determine the repetition number in the time domain and the repetition number in the frequency domain. (Table 5 [0035]) In Table 5, each repetition number only has one combination of repetition number in the time domain and repetition number in the frequency domain; therefore, only 3 bits are needed for the resource assignment field).  
  

Regarding claim 54, WANG teaches a method performed by a wireless device configured to communicate with a network node for a repeated transmission ([0004] method performed by an eNode B (eNB), including: transmitting downlink control information (DCI) to a user equipment (UE), wherein the DCI is designed based on a coverage enhancement level for the UE. [0013] For wireless communication with coverage enhancement, repetitions of a channel to be transmitted (e.g. Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH)) can be a basic solution to enhance the coverage (coverage enhancement by repeated transmission). The downlink control information (DCI) for a channel with coverage enhancement may need to indicate resource assignment in both time and frequency domains. [0026] in an embodiment of the present disclosure, the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain), the method comprising:
receiving, via a radio resource configuration, RRC, parameter, an indication enabling the configuration of the number of repetitions of a transmission ([0020] The coverage enhancement level of a UE can be configured by the RRC layer, and the predetermined level can be specified or configured by the RRC layer. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain); and
receiving a DCI message, the DCI message comprising a value in the DCI field in accordance with the configuration (Fig. 1 Step 101, [0018-0019] transmitting DCI to a UE, wherein the DCI is designed based on a coverage enhancement level for the UE.  [0026] the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain. (Fig. 2 Step 201 [0051]) receiving downlink control information (DCI) transmitted from an eNB, wherein the DCI is designed based on a coverage enhancement level for the UE). 
WANG is silent about wherein the repeated transmission is for a high reliability and low latency communication transmission.
In an analogous art, KIM teaches wherein the repeated transmission is for a high reliability and low latency communication transmission (Fig. 4C, [0459] Although FIG. 4C is directed to the uplink data transmission of the terminal (i.e., data transmission from a terminal to a base station), it may also be possible to apply the method to a downlink data transmission. [0460] In the transmission method of the present disclosure, the terminal 4c-01 may transmit its capability information to the base station 4c-03 at step 4c-11…. indicating whether the terminal supports the method proposed in the present disclosure …. proposes a redundant data transmission over multiple resources for providing a URLLC service. The capability information may also include the information indicating whether the terminal supports the URLLC service. [0461] The base station 4c-03 may transmit configuration information to the terminal 4c-01 at step 4c-13. The base station 4c-03 may transmit the configuration information for allowing the use of the transmission method proposed in the present disclosure, and the configuration information may include URLLC grant configuration information. [0463] If the configuration message is received, the terminal 4c-01 may notify the base station of the use of the corresponding transmission method for the uplink transmission of the terminal (or the downlink transmission of the base station) at step 4c-15).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of redundant data transmission over multiple resources of KIM to WANG in order to take the advantage of a method for retransmitting Ultra Reliable (packet error rate of 10-5) Low-Latency Communication (URLLC) services packets efficiently (KIM: [0014]).

Regarding claim 55, the claim is interpreted and rejected for the same reason as set forth for claim 48.
Regarding claim 56, the claim is interpreted and rejected for the same reason as set forth for claim 50.
Regarding claim 57, the claim is interpreted and rejected for the same reason as set forth for claim 49.
Regarding claim 58, the claim is interpreted and rejected for the same reason as set forth for claim 51.
Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth for claim 52.

Regarding claim 61, WANG teaches a network node (([0004] eNodeB (eNB), Fig. 3 eNB 300) configured for enabling a repeated transmission, the network node configure to communicate with a wireless device and to schedule a plurality of resources in a single scheduling message for the repeated transmission ([0004] method performed by an eNode B (eNB), including: transmitting downlink control information (DCI) to a user equipment (UE), wherein the DCI is designed based on a coverage enhancement level for the UE. [0013] For wireless communication with coverage enhancement, repetitions of a channel to be transmitted (e.g. Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH)) can be a basic solution to enhance the coverage (coverage enhancement by repeated transmission). The downlink control information (DCI) for a channel with coverage enhancement may need to indicate resource assignment in both time and frequency domains. [0026] in an embodiment of the present disclosure, the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain), the network node comprising processing circuitry (Fig. 3, [0053] The eNB 300 according to the present disclosure may optionally include a CPU (Central Processing Unit) 310 for executing related programs to process various data and control operations of respective units in the eNB 300), the processing circuitry configured to:
determine a configuration for indicating the number of repetitions for the transmission, the configuration corresponding to a Downlink Control Information, DCI, field (Fig. 1 Step 101, [0018-0019] transmitting DCI to a UE, wherein the DCI is designed based on a coverage enhancement level for the UE, the DCI can be designed based on the coverage enhancement level for the UE, a resource assignment field in DCI contains an index associated with the coverage enhancement level. [0026] the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain); and
enable the configuration with a parameter in a Radio Resource Control, RRC, signaling message (([0020] The coverage enhancement level of a UE can be configured by the RRC layer, and the predetermined level can be specified or configured by the RRC layer. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain); and 
communicate a DCI message to the wireless device, the DCI message comprising a value in the DCI field in accordance with the configuration (Fig. 1 Step 101, [0018-0019] transmitting DCI to a UE, wherein the DCI is designed based on a coverage enhancement level for the UE.  [0026] the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain).
WANG is silent about wherein the repeated transmission is for a high reliability and low latency communication transmission.
In an analogous art, KIM teaches wherein the repeated transmission is for a high reliability and low latency communication transmission (Fig. 4C, [0459] Although FIG. 4C is directed to the uplink data transmission of the terminal (i.e., data transmission from a terminal to a base station), it may also be possible to apply the method to a downlink data transmission. [0460] In the transmission method of the present disclosure, the terminal 4c-01 may transmit its capability information to the base station 4c-03 at step 4c-11…. indicating whether the terminal supports the method proposed in the present disclosure …. proposes a redundant data transmission over multiple resources for providing a URLLC service. The capability information may also include the information indicating whether the terminal supports the URLLC service. [0461] The base station 4c-03 may transmit configuration information to the terminal 4c-01 at step 4c-13. The base station 4c-03 may transmit the configuration information for allowing the use of the transmission method proposed in the present disclosure, and the configuration information may include URLLC grant configuration information. [0463] If the configuration message is received, the terminal 4c-01 may notify the base station of the use of the corresponding transmission method for the uplink transmission of the terminal (or the downlink transmission of the base station) at step 4c-15).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of redundant data transmission over multiple resources of KIM to WANG in order to take the advantage of a method for retransmitting Ultra Reliable (packet error rate of 10-5) Low-Latency Communication (URLLC) services packets efficiently (KIM: [0014]).

Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth for claim 48.
Regarding claim 63, the claim is interpreted and rejected for the same reason as set forth for claim 49.
Regarding claim 64, the claim is interpreted and rejected for the same reason as set forth for claim 50.
Regarding claim 65, the claim is interpreted and rejected for the same reason as set forth for claim 51.
Regarding claim 66, the claim is interpreted and rejected for the same reason as set forth for claim 52.

Regarding claim 67, WANG teaches a wireless device ([0004] user equipment (UE), Fig. 4 UE 400) configured to communicate with a network node, and the network node scheduling a plurality of resources in a single scheduling message for a repeated transmission ([0004] method performed by an eNode B (eNB), including: transmitting downlink control information (DCI) to a user equipment (UE), wherein the DCI is designed based on a coverage enhancement level for the UE. [0013] For wireless communication with coverage enhancement, repetitions of a channel to be transmitted (e.g. Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH)) can be a basic solution to enhance the coverage (coverage enhancement by repeated transmission). The downlink control information (DCI) for a channel with coverage enhancement may need to indicate resource assignment in both time and frequency domains. [0026] in an embodiment of the present disclosure, the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain), the wireless device comprising processing circuitry and a radio interface in communication with the processing circuitry ([0056] The UE 400 according to the present disclosure may optionally include a CPU (Central Processing Unit) 410 for executing related programs to process various data and control operations of respective units in the UE 400, receiving unit 401, CPU 410, ROM 413, RAM 415 and/or storage unit 417 etc. may be interconnected via data and/or command bus 420 and transfer signals between one another), the radio interface configured to: 
receive, via a radio resource configuration, RRC, parameter, an indication enabling the configuration of the number of repetitions of a transmission ([0020] The coverage enhancement level of a UE can be configured by the RRC layer, and the predetermined level can be specified or configured by the RRC layer. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain); and
receive a DCI message, the DCI message comprising a value in the DCI field in accordance with the configuration (Fig. 1 Step 101, [0018-0019] transmitting DCI to a UE, wherein the DCI is designed based on a coverage enhancement level for the UE.  [0026] the coverage enhancement of a channel scheduled by the DCI with the coverage enhancement level can be realized at least by repetitions in the time domain and/or repetitions in the frequency domain with a repetition number which represents the total number of repetitions of the channel, and a resource assignment field in the DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain. (Fig. 2 Step 201 [0051]) receiving downlink control information (DCI) transmitted from an eNB, wherein the DCI is designed based on a coverage enhancement level for the UE). 
WANG is silent about wherein the repeated transmission is for a high reliability and low latency communication transmission.
In an analogous art, KIM teaches wherein the repeated transmission is for a high reliability and low latency communication transmission (Fig. 4C, [0459] Although FIG. 4C is directed to the uplink data transmission of the terminal (i.e., data transmission from a terminal to a base station), it may also be possible to apply the method to a downlink data transmission. [0460] In the transmission method of the present disclosure, the terminal 4c-01 may transmit its capability information to the base station 4c-03 at step 4c-11…. indicating whether the terminal supports the method proposed in the present disclosure …. proposes a redundant data transmission over multiple resources for providing a URLLC service. The capability information may also include the information indicating whether the terminal supports the URLLC service. [0461] The base station 4c-03 may transmit configuration information to the terminal 4c-01 at step 4c-13. The base station 4c-03 may transmit the configuration information for allowing the use of the transmission method proposed in the present disclosure, and the configuration information may include URLLC grant configuration information. [0463] If the configuration message is received, the terminal 4c-01 may notify the base station of the use of the corresponding transmission method for the uplink transmission of the terminal (or the downlink transmission of the base station) at step 4c-15).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of redundant data transmission over multiple resources of KIM to WANG in order to take the advantage of a method for retransmitting Ultra Reliable (packet error rate of 10-5) Low-Latency Communication (URLLC) services packets efficiently (KIM: [0014]).

Regarding claim 68, the claim is interpreted and rejected for the same reason as set forth for claim 48.

Regarding claim 69, WANG teaches wherein:
the radio interface ([0004] UE, Fig. 4 UE 400 receiving unit 401) is further configured to:
receive the number of repetitions via an RRC signaling parameter when the configuration for indicating a number of repetitions comprises the number being defined by the RRC parameter ([0026] DCI uses a single index associated with the repetition number to jointly indicate resource assignment in both the time domain and the frequency domain. [0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain); and optionally
receive a Physical Downlink Shared Channel, PDSCH, transmission ([0004] transmitting downlink control information (DCI) to a user equipment (UE), wherein the DCI is designed based on a coverage enhancement level for the UE. [0013] For wireless communication with coverage enhancement, repetitions of a channel to be transmitted (e.g. Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH)) can be a basic solution to enhance the coverage (coverage enhancement by repeated transmission for reception of PDSCH). [0042] The above embodiments can be used to any uplink channel (e.g. PUSCH) or downlink channel (e.g. PDSCH) for any enhancement level or repetition number); and
the processing circuitry ([0004] UE, Fig. 4 UE 400 CPU 410) is configured to decode the Physical Downlink Shared Channel, PDSCH, transmission based at least in part on a determined number of repetitions of the transmission, wherein the number of repetitions is based on the configuration ([0034] The selection of repetition number in the time domain or the frequency domain for each repetition number can be for example configured by the RRC layer or specified in the standard. Therefore, when the UE receives an index corresponding to the repetition number, it can determine the repetition number in the time domain and the repetition number in the frequency domain [0042] The above embodiments can be used to any uplink channel (e.g. PUSCH) or downlink channel (e.g. PDSCH) for any enhancement level or repetition number).  

Regarding claim 70, the claim features being mutatis mutandis of claim 47, is interpreted and rejected for the same reason as set forth for claim 47.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

BEALE et al. (US 20210045146 A1) describing SCHEDULING MULTIPLE TRANSMISSIONS
LIN et al. (US 20190289591 A1) describing UPLINK SIGNAL TRANSMISSION METHOD AND DEVICE

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413